PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/496,389
Filing Date: 25 Apr 2017
Appellant(s): Quintero et al.



__________________
Theodore J. Shatynski (Reg. No. 36,676)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 14, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated July 22, 2020 from which the appeal is taken have been modified by the advisory action dated October 15, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1, 7, 8, and 13-15 under 35 U.S.C. 103 as being unpatentable over Jonn et al. (US Patent Pub. 2005/0182443) in view of Locke et al. (US Patent 9,440,010).
The rejection of claims 2 and 14 under 35 U.S.C. 103 as being unpatentable over Jonn in view of Locke as applied to claim 1 above, and in further view of Kase (US Patent 5,861,348).
The rejection of claims 3 and 14 under 35 U.S.C. 103 as being unpatentable over Jonn in view of Locke as applied to claim 1 above, and in further view of Abbott et al. (US Patent Pub. 2015/0209186).
The rejection of claims 4, 5, and 14 under 35 U.S.C. 103 as being unpatentable over Jonn in view of Locke as applied to claim 1 above, and in further view of Blanco et al. (US Patent Pub. 2015/0297413).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of claims 6 and 14 under 35 U.S.C. 112(b) has been overcome by the amendments filed September 17, 2020.

(2) Response to Argument
In response to Appellant’s argument that there is no proper motivation to combine the references of Jonn et al. (US Patent Pub. 2005/0182443) and Locke et al. (US Patent 9,440,010), the examiner disagrees.  Appellant states that the adhesive taught by Jonn is to adhere to the wound for wound approximation purposes and therefore is counter to the proposed motivation of minimizing the adhesive from adhering directly to the wound.  However, Jonn discloses that the adhesive substance (20) may be applied on opposite ends of the flexible material (10) such that the wound is substantially not in contact with the adhesive substance (¶ 0048).  Jonn further discloses several embodiments where the adhesive substance may be applied in various configurations (Figs. 1-5 & 7a-7b; ¶ 0049, 0055, & 0098) including an embodiment where the adhesive substance may be coated to cover the entire surface of the flexible material (¶ 0065).  Since Jonn teaches embodiments where the adhesive substance does not come into contact with a wound and embodiments where the adhesive substance would contact the wound, there is no criticality for the adhesive substance to be directly adhered to the wound for the wound closure device taught by Jonn to operate as intended.  Jonn teaches that “the purpose of the adhesive substance is only to maintain the flexible substrate in position on the desired surface, and optionally provide a minimal adhesion force to approximate or oppose the wound surfaces, until the polymerizable adhesive composition is applied and allowed to set to fully adhere the flexible substrate to the desired surface” (¶ 0067).  It is also noted that Jonn discloses that the adhesive substance may be any suitable adhesive substance and is preferably a pressure sensitive adhesive.  Therefore, modifying the pressure sensitive adhesive taught by Jonn to be exudate soluble as taught by Locke (column 7, lines 11-13) is not counter to the teachings and purpose of Jonn and the selection of a known adhesive material on the basis of its suitability for the intended use of positioning a substrate over a wound is a matter of obvious design choice and within the general skill of a worker in the art.

Appellant’s argument that the references of Kase (US Patent 5,861,348), Abbott et al. (US Patent Pub. 2015/0209186), and Blanco et al. (US Patent Pub. 2015/0297413) do not overcome the deficiencies argued with respect to claim 1 are noted.  Since the references of Kase, Abbott, and Blanco were not relied upon in the rejection of claim 1, they are not pertinent to the above response to the argument regarding the rejection of claim 1 over Jonn in view of Locke.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        

Conferees:
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.